Citation Nr: 1700756	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
 

FINDING OF FACT

The Veteran's back disorder is not related to a period of service and did not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with a VA examination and a specialist's opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner and a specialist had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, Because VA's duties to notify and assist have been met.

Back

The Veteran is seeking service connection for a back disability which he believes is the result of an injury he experienced while on active duty.  As is discussed below, the Board concludes that service connection is not warranted in this case, because the Veteran's current back disorder is not related to a period of service and did not manifest within one year of separation of service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Veteran testified at a personal hearing before the Board in October 2015 that he injured his back while attempting to subdue a suspect during his service as a military policeman in 1975.  The Veteran denied seeking medical care for his back at the time, because he was a young man at that time and decided to tough it out.  The Veteran asserted that while the majority of the pain went away after three days, it never entirely went away.  The Veteran testified that he did not seek treatment for the injury until 2006, and he admitted that after separating from service in 1976 he worked in a factory assembling bicycles for a number of years.  Finally, the Veteran claimed that his current back injury was due to the in-service injury.  See Transcript.

The Veteran's service treatment records are silent for reports of or treatment for a back disorder.  Additionally his service separation examination, the Veteran's spine was evaluated as normal.  The Veteran's service personnel records confirm that the Veteran was a military policemen in-service, and subduing suspects would be consistent with the nature of such a position.

The Veteran's SSA records contain a work history report indicating that the Veteran was self-employed as a craftsman who installing vinyl floor coverings from 1987 to July 2007.  The work history also indicates that the Veteran worked as a maintenance resort in 2003.

VA treatment records from March 2006 to present indicate that the Veteran reported back pain and sought treatment for a back condition.

A March 2006 VA imaging report noted an impression of mild degenerative changes.

A September 2006 VA imaging report noted very minimal spurring in the mid and lower thoracic spine.  In a March 2008 disability report, the Veteran reported multiple level degenerative disc disease.

The State of Arkansas provided the Veteran with a general physical in May 2008.  The Veteran's flexion of the lumbar spine was evaluated as normal, but x-rays showed mild osteoarthritis of the lumbar spine.  The physical ultimately diagnosed with a lumbar spine disorder.  A July 2008 magnetic resonance imaging (MRI) noted an impression of minimal degenerative changes of the lower lumbar spine.  A November 2009 SSA disability determination indicated that the Veteran was permanently disabled by a back disability.  A June 2010 VA imaging report notes an impression of stable and relatively mild degenerative changes.

A July 2010 report of general information indicates that the Veteran reported that he injured his back in-service.  

The Veteran underwent a VA examination in September 2010 at which he reported that most of his back pain had begun approximately two years prior to the examination (approximately September 2008), but that he had experienced some back pain prior to that time.  The Veteran reported that his back pain radiated down his legs, making it difficult for him to perform house work and yard work.  The Veteran reported that he was occasionally bedridden due to flare-ups of back pain.  Finally, the Veteran reported that he worked installing floor coverings until 2008 when his back pain forced him to stop working.  The examiner diagnosed the Veteran with mild degenerative changes of the thoracolumbar spine.  The examiner opined that the condition was not related to a period of service, because there was no record of treatment for a back condition in-service.

An October 2011 MRI noted degenerative changes of the lumbar spine, but it indicated that it had not significantly changed since the previous examination in 2008.  These findings were confirmed by additional MRI's conducted in June 2013 and May 2014.

The Veteran submitted a statement from a former service member in November 2014 who recalled the Veteran telling him about injuring his back while attempting to detain a suspect while working as a military policeman.

The Veteran's spouse submitted a written statement in October 2015, noting that she was married to the Veteran during his military service.  She further indicated that she recalled one evening when the Veteran returned home and reported experiencing back pain as a result of being injured while attempting to detain a suspect as a military policeman.

The Veteran submitted a private medical opinion in October 2015.  The private physician opined that the Veteran's medical condition could be related to military service, but provided no further explanation as to why such a conclusion was reached.

VA provided the Veteran a medical opinion from a specialist in neurosurgery in August 2016.  The specialist opined that it was less likely than not that the Veteran's current back disability was related to his in-service injury.  The VA specialist indicated that it was far more likely that the Veteran's current back disability was due to 20 years of very strenuous labor installing vinyl floor coverings rather than a single back injury that occurred in-service.  The specialist noted medical literature indicated that back disabilities and documented spinal changes in imaging studies may be coincidental.  The specialist also noted that the Veteran's treatment records were silent for treatment for a back condition, and that the Veteran's spine was evaluated as normal on his service separation examination.  The specialist explained that from a review of the record, that often the first question to be resolved when a person presents with back pain is to determine whether the pain is the result of a strain, which he explained was generally self-limited and not associated with neurological dysfunction, or the result of neurologic impairment.  The specialist noted that the majority of back injuries involved musculoskeletal strains which were not associated with long term disability.

The Veteran submitted another private medical opinion in October 2016.  The Veteran reported a history of injuring himself  in-service, and he reported that he has had back pain ever since.  The Veteran reported that his back pain had gotten worse over the years.  The private physician opined that the Veteran's injuries were due to his fall and have become more severe and chronic over the years, or that his back disorder manifested within one year of separation from service.

The Veteran is not entitled to service connection for a back disorder.  The Veteran has a current back disability, and he experienced an in-service incurrence when he injured his back attempting to detain a suspect while working as a military policeman.  Nevertheless, the weight of the evidence is not sufficient to demonstrate a medical nexus between the current disability and an in-service incurrence.  

The Veteran's spine was evaluated as normal on his separation examination, and he did not seek treatment for a back disorder in-service.  Additionally, the earliest memorialization of a report of back pain occurred decades after the Veteran separated from service and after decades of working in a profession that required extensive manual labor.  An August 2016 VA specialist opined that the Veteran's  back disability was more likely due to installing floor coverings for 20 years rather than a single in-service incurrence, and a September 2010 VA examiner opined that the Veteran's back disorder was less likely related to a period of service, because the Veteran did not seek treatment for a back disorder in-service.  The Board finds these opinions persuasive and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran has submitted two private medical opinions indicating that his disability was related to a period of service.  Unfortunately the Board cannot afford either of these opinions much weight.  The October 2015 private opinion is inadequate, because, unfortunately, it uses equivocal language which has been found to be too speculative to establish a medical nexus.  Bostain v. West, 11 Vet. App. 124 (1998).  The October 2016 private opinion does not employ speculative language, but fails to explain how the Veteran could be manifesting a back disability in-service despite the fact that his separation examination evaluated his spine as normal.  Additionally, the October 2016 private opinion does not discuss the impact the Veteran's employment in a grueling labor intensive occupation for 20 years after separation of service would have on his back disability, which was potentially significant as explained by the specialist in his very detailed opinion.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's right knee disability.  As noted, there are multiple credible opinions to be weighed, but the Board must determine what evidence is the most probative.  Here, the specialist's opinion is without question the most thorough and probing review of the Veteran's condition.  The specialist gave precise explanations as to why he did not believe that the Veteran's current back disability was the result of an in-service injury.  He added extensive detail about acute versus chronic spinal injuries.  Given the superior detail of this opinion, it is clearly the most probative and therefore entitled to the greatest amount of weight.

The Board notes that the Veteran reported that he continually manifested pain ever since his in-service injury.  The Veteran is competent to report symptoms of his disability such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board accepts that the Veteran injured himself in-service, and that he manifested back pain for at least some period of time as a result.  Nevertheless, the Board cannot afford the Veteran's claim that he continually experienced back pain much weight.  As previously noted, the earliest complaints back pain that were documented do not appear for decades after separation from service.  The frailty of human memory alone immediately calls the Veteran's reports into question.  Second, the Veteran's separation examination notes that he had a one and a half inch scar on his right heel.  The Board finds that this is indicates that the Veteran was diligent in reporting his symptoms if not for the whole period of service then certainly during the separation examination.  Therefore, if the Veteran was diligent enough to report a small scar on his right heel during his separation examination, then the Veteran would have reported experiencing back pain during his separation examination.  Nevertheless, the separation examination evaluated the Veteran's spine as normal, and does not note any spinal related symptoms.  Therefore, the Board finds that the Veteran's back disability did not manifest within one year of separation of service.

Effectively the finding of a normal spine at separation severs any continuity of symptomatology that could extend from service.  Moreover, while the Veteran may have experienced back pain in the decade after service, the fact remains that he engaged in physical occupations which would necessarily put stress on the back, through lifting and turning. 

Moreover, the specialist's opinion goes into extensive detail about the nature of back injuries and why he did not believe that the Veteran's in-service injury resulted in a chronic back disability.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the Veteran's back disability and his active service.  As such, service connection for a back disorder is denied.


ORDER

Service connection for a back disorder is denied.


___________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


